In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from (1) an order of fact-finding and disposition of the Family Court, Kings County (Danoff, J.), dated June 1, 2012, which, after fact-finding and dispositional hearings, inter alia, found that he had neglected the subject child, and (2) an order of protection of the same court, also dated June 1, 2012, which, among other things, directed him to stay away from the subject child.
Ordered that the appeal from the order of protection is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
Contrary to the father’s contention, the evidence presented at *989the fact-finding hearing established by a preponderance of the evidence that he neglected the subject child (see Matter of Jared M. [Ernesto C.], 99 AD3d 474 [2012]; Matter of Eugene L. [Julianna H.], 83 AD3d 490 [2011]).
The father’s contention that the Family Court improperly considered certain hearsay statements is unpreserved for appellate review (see Matter of Elijah P. [C.I.P.], 76 AD3d 631, 632 [2010]; Matter of Kaiser v Orange County Dept. of Social Servs., 34 AD3d 586, 587 [2006]).
The order of protection has expired by its own terms, and the determination of the appeal from that order of protection would, under the facts of this case, have no direct effect upon the parties (see Matter of Chanel T. [Guillaume T.], 104 AD3d 953 [2013]; Matter of Max F. [Emma F.-G.], 97 AD3d 816, 817 [2012]). Accordingly, the appeal from the order of protection must be dismissed as academic. Rivera, J.P., Dillon, Dickerson and Austin, JJ., concur.